Citation Nr: 0433553	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
disc bulge, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for posttraumatic 
degenerative changes to bilateral tibiotalar and 
talonavicular joint with traumatic joint disease of the 
sacroiliac joints, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from November 1979 to November 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the veteran's claim for increased 
evaluations for lumbar spine disc bulge and for posttraumatic 
degenerative changes to bilateral tibiotalar and 
talonavicular joint with traumatic joint disease of the 
sacroiliac joints were denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the February 2004 travel board hearing the veteran 
testified that he was treated by a private chiropractor in 
Big Springs for his service connected lumbar spine disc 
bulge.  He also stated that his ankles were x-rayed and a 
private doctor in Midland performed a MRI.  A review of the 
claims files indicates that those private medical records are 
not in the claims file.  The veteran has not identified the 
specific location of private treatment records not associated 
with the claims folder, but the Board finds that an attempt 
to locate such records would be beneficial in its attempt to 
assist the veteran in substantiating his claim.  Thus, this 
matter must be remanded so that VA may make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records of private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  See 38 C.F.R. § 3.159(c)(1).  

At the February 2004 travel board hearing the veteran 
testified that the symptoms associated with his service 
connected lumbar spine disc bulge and posttraumatic 
degenerative changes to bilateral tibiotalar and 
talonavicular joint with traumatic joint disease of the 
sacroiliac joints are worse than when he was last examined in 
July 2003 and January 2001 respectively.  In Littke v. 
Derwinski, 1 Vet. App. 90 (1990), The United States Court of 
Appeals for Veterans Claims (CAVC) held that VA's duty to 
assist claimants in the development of facts pertinent to 
their claims, as mandated by 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.103 and 3.159, includes obtaining both adequate and 
contemporaneous VA medical examinations.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991); and Suttmann v. Brown, 5 Vet. App. 127, 
138 (1993).  The CAVC has also long held that a 
contemporaneous VA medical examination must be provided, in 
order to fulfill that duty to assist, where the veteran 
claims an increase in symptomatology of service-connected 
disability since the time of the last examination, as the 
veteran has claimed in the instant matter, and the available 
evidence is too old to adequately evaluate the current state 
of the condition.  See Olson v. Principi, 3 Vet. App. 480, 
482 (1992).  Accordingly, another orthopedic examination to 
determine the current severity of the veteran's service-
connected lumbar spine disc bulge and posttraumatic 
degenerative changes to bilateral tibiotalar and 
talonavicular joint with traumatic joint disease of the 
sacroiliac joints should be scheduled.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the AMC, in Washington, DC, for the 
following development:

1.  Request that the veteran supply 
information to enable VA to obtain 
treatment records from private physicians 
who have treated him for his service 
connected low back and bilateral ankle 
disabilities.  Once the veteran returns 
the signed forms, obtain the veteran's 
medical records from the private doctors 
identified on the forms and associate all 
records with the claims folder.

2.  After receipt of all requested 
evidence, schedule the veteran for a VA 
orthopedic examination to determine the 
current level of severity of his service 
connected low back and bilateral ankle 
disabilities.  The claims file must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that the claims file 
was reviewed.  All indicated special 
tests are to be performed and must 
include range of motion testing.

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the orthopedic examiner is 
requested to discuss the presence 
(including frequency) or absence of any 
persistent symptoms of intervertebral 
disc syndrome which are compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief.  

The orthopedic examiner is requested to 
also obtain from the veteran information 
regarding the frequency (including 
duration) of any flare-ups of his 
service-connected low back disability 
that have resulted in bed rest prescribed 
by a physician or treatment prescribed by 
a physician within the past 12 months.  

Additionally, the orthopedic examiner is 
requested to include in the examination 
report a discussion of the presence or 
absence of unfavorable ankylosis of the 
entire thoracolumbar spine and of 
unfavorable ankylosis of the entire 
spine.  

The orthopedic examiner is requested to 
note the range of motion of the low back 
and both ankles.  The examiner is 
requested to obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected segment of the spine or ankles 
is used repeatedly.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinion is 
based must be set forth.  The examiner is 
requested to provide complete rationale 
for all conclusions reached and explain 
any loss of mobility reported in the 
above examination.  

3.  Following completion of the foregoing 
review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should 
readjudicate the issues on appeal with 
appropriate consideration of changes to 
the rating criteria, including for 
evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51,454-51,458, 
August 27, 2003.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes the referenced rating criteria 
changes, and afforded the appropriate 
period of time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

